DETAILED ACTION
In Applicant’s Response filed 8/26/22, Applicant has amended claims 36, 40-42, 44, 47, 49 and 51-55. Claims 1-35 and 37-38 have been cancelled. Currently, claims 36 and 39-55 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 36, 46 and 54 are objected to because of the following informalities which require appropriate correction:
In claim 36 (last line): “different blocks materials in the respective materials” should be amended to recite “different blocks in the material”.
In claim 46 lines 3, 5 and 6: “the reservoir” should be “the at least one reservoir” (3 separate revisions needed).
In claim 54 (last line): “different blocks materials in the respective materials” should be amended to recite “different blocks in the material”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 and 39-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, there is no disclosure in the specification to support the new limitations in claims 36 and 54 which recite an inert support and wall segments that constitute a single coherent unit. A review of the originally filed specification in this application reveals that there is no disclosure of the inert support and wall segments being formed integrally as a single unit or, more specifically, such that they “constitute a single coherent unit” as recited in claims 36 and 54. Additionally, the specification discloses that the size of compartments can be adjusted “…by adding a wall segment or by placing two wall segments closer together…” (page 13, lines 23-26) which indicates that the wall segments are movable or repositionable and, therefore, not integrally formed as a single, coherent unit with the inert support. Thus, the disclosure in Applicant’s specification not only fails to support the new limitations in the claims but, also, directly contradicts the claimed configuration. Therefore, for at least these reasons, the amendments to claims 36 and 54 fail to comply with the written description requirement and constitute new matter. Claims 39-53 and 55 each depend directly or indirectly from rejected claim 36 or 54 and, thus, include the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, 39-41, 43-45, and 47-55 are rejected under 35 U.S.C. 103 as being unpatentable over Tjader, et al. (US 2012/0272969) in view of Wong (US 4961931).
Regarding claim 36, Tjader, et al. discloses a drug delivery system (intrauterine system, title, abstract, p. [0025]) comprising an elongated inert support (frame 1 having shaft 5, shaft 5 is elongate in shape and provides support to the frame 1, wherein frame 1 can be made of a polyurethane elastomer, Figs 1a-b, p. [0016, 0047, 0053]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, and polyurethane and therefore Tjader, et al. fulfills and meets this limitation) and at least two reservoirs comprising an active medicament (reservoir 2 can comprise two cores each for delivery of a therapeutically active agent, Figs 1a, p. [0016, 0058-0061]), wherein the elongated inert support has a longitudinal axis (shaft 5 has a longitudinal axis, Fig 1a, p. [0016,]), is without an active medicament (shaft 5 does not contain any active medicament, p. [0026-0036]), and comprises a number of wall segments (as shown in fig 1a, the frame 1 and shaft 5 are defined by multiple wall segments that are interconnected) defining at least two compartments arranged longitudinally along the axis of the support (reservoir 2 is connected to the inner surface of frame 1 at the shaft 5, the reservoir is a rod-like structure having two or more cores that are separated from each other by a separation membrane or by an inert placebo core, p. [(0058-0061, 0047, 0016]; each of these cores is interpreted as being within a separate compartment), the compartments displaced around the axis and arranged with one of the wall segments positioned between the compartments for accommodating the at least two reservoirs (the two or more cores of reservoir 2 are displaced around the longitudinal axis of shaft 5 with the separation membranes or inert placebo cores positioned between the reservoir cores, p. [0016, 0058-0061]), wherein the inert support and wall segments are made of a material which substantially prevents migration or diffusion of active ingredient from one reservoir into the other reservoir or into the support (frame 1 and shaft 5 are made of polyurethane and separation membranes or inert placebo cores are made from ethylenevinylacetate or polyurethane, so as to remain structurally sound and as such would prevent migration or diffusion of active ingredients from one reservoir core to another, p. [0016, 0047, 0058-0061, 0142-0145]; this is analogous to the instant applications specification which states materials that are acceptable for the inert support include polyethylene, ethylvinylacetate, polypropylene, and polyurethane and therefore Tjader, et al. fulfills and meets this limitation), wherein each reservoir (2) includes an outer surface (inherent physical characteristic; outer surface is the surface shown in fig 1a) through which the active medicament can diffuse/migrate into surroundings (para [0059]), wherein the outer surface of each reservoir does not extend beyond a perimeter formed about ends of the wall segments of the inert support (the perimeter is defined by the wall segments forming frame 1 which interconnect with the ends of shaft 5 as shown in fig 1a; as shown in fig 1a, the outer surface of reservoir 2 does not extend beyond the ends of shaft 5 at the perimeter defined by frame 1 such that it is entirely contained within the triangularly-shaped perimeter) wherein the drug delivery system is inert (frame 1 is made from polyurethane, p. [0047]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, polypropylene, and polyurethane and therefore Tjader, et al. fulfills and meets this limitation); and wherein the compartments of the inert support are arranged for accommodating the at least two reservoirs without providing an interface between the reservoirs, thereby separating the reservoirs chemically and physically (the reservoir is a rod-like structure having two or more cores that are separated from each other by a separation membrane or by an inert placebo core, there are no additional interfaces between the two or more cores and the separation membranes or inert placebo cores, p. [0058-0061, 0047, 0016]; the inert placebo core and/or separation membrane are interpreted as providing chemical and physical separation between the two or more cores); and wherein the inert support is made of a material having a lower permeability to the active ingredient than the material of the at least two reservoirs (the shaft 5 of frame 1 is polyurethane which would prevent the therapeutic agent from diffusing through the shaft thus having a lower permeability to the therapeutic agent than the reservoir cores which could be made of a biodegradable material allowing for the diffusion of the therapeutic agent into the surroundings when in use, p. [0047, 0058-0061, 0142-0145, 0173, 0177]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, polypropylene, and polyurethane and therefore Tjader, et al. fulfills and meets this limitation).
Tjader does not, however, explicitly disclose that the compartments of the inert support have a shape complementary to the reservoir and vice versa. Tjader does, however, teach that the reservoir is a rod-like elongated element having for example circular, round, oval, flat, elliptical, rectangular, angular, polygonal or star-shaped cross section para [0060] whereas the frame has a triangular shape with rounded corners (para [0016]) where “the cross section of the frame can have almost any smooth shape, and can be for example circular, semi-circular, rectangular, oval, flat, elliptical, star-shaped, angular, polygonal and the like” (para [0053]). Thus, Tjader teaches that circular, rectangular, oval, flat, elliptical, star-shaped, angular, polygonal cross-sectional shapes are possible for both the frame and reservoir, thus providing the capability for both elements to have complementary shapes if desired (i.e. a star-shaped cross section on the frame would be complementary with a polygon shaped reservoir that is, for example, triangular, since the triangular reservoir would fit between points of the star shape). It would have been an obvious matter of design choice for one having ordinary skill in the art, before the effective filing date of the invention, to have formed the inert support and reservoir so that the compartments of the inert support have a shape complementary to the reservoir and vice versa, since Tjader teaches that complementary shapes are possible options for forming the inert support and reservoir and, furthermore, because applicant has not disclosed that the complementary shape of these elements solves any stated problem or is anything more than one of numerous shapes or configurations that a person having ordinary skill in the art would find obvious for the purpose of providing a reservoir and inert support on a drug delivery system.
Tjader also does not explicitly disclose the lower permeability being obtained by varying a degree of cross linking, by using block copolymers and/or by varying relative amounts of different blocks materials in the respective materials. This limitation, however, is being treated as a product by process limitation; that is, that the inert support is made less permeable to the active medicament than the material of the reservoirs by varying a degree of cross linking, by using block copolymers and/or by varying relative amounts of different blocks materials in the respective materials. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Tjader is silent as to the process used to lower permeability, it appears that the product in Tjader would be the same or similar to the claimed product; especially since both applicant's product and the prior art product are made from polyurethane as discussed above.
 Tjader also does not explicitly disclose that the inert support and wall segments constitute a single coherent unit.
Wong, however, teaches an analogous drug delivery system (vaginal dispenser comprising a wall surrounding an internal lumen and having a pair of ends with one end placed inside the other end to form a closed dispenser, and a vaginally administrable beneficial agent is housed in the lumen for release by the dispenser over time, abstract) which comprises a wall 12 that surrounds an internal lumen 13 comprising a pair of ends (end 16 and end 17) that are joined into a single, integral shaped tubular vaginal dispenser 10 (col 3 lines 3-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inert support and wall segments of Tjader, et al.  as a single coherent unit like the wall and lumen forming the dispenser 10 of Wong, et al. in order to simplify the configuration of the device and, furthermore, because forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  
Regarding claim 39, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) and Tjader, et al. further discloses that the wall segments are substantially plate-like structures arranged longitudinally along the axis with each one circumferentially extending from the axis (separation membranes/inert placebo cores are part of reservoir 2, reservoir 2 is a rod like structure that has a flat cross section and therefore would have plate-like structures extending circumferentially from the axis of shaft 5, Figs la-b, p. [(0047, 0058-0061)).
Regarding claim 40, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) and Tjader, et al. further discloses that the inert support has a cross-section in the form of an I, T, Y, H or X and comprises two, three, four or five wall segments to define two, three, four or five compartments (shaft 5 has a cross section that is circular, semi-circular, rectangular, ovular, flat, star-shaped, angular, polygonal and as such would a cross-section in the form of an I, T, Y, H or X and comprises two, three, four or five wall segments to define two, three, four or five compartments, p. [0052-0053, 0060]).
Regarding claim 41, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) and Tjader, et al. further discloses at least one rate controlling membrane for at least one or each reservoir (individual cores of the reservoirs have a membrane that has a specified release rate, p. [0058-0062, 0145, 0162, 0169]).
Tjader, et al. does not, however, explicitly teach that the membrane is “covering” at least one or each reservoir.
Wong, however, teaches an analogous drug delivery system (vaginal dispenser comprising a wall surrounding an internal lumen and having a pair of ends with one end placed inside the other end to form a closed dispenser, and a vaginally administrable beneficial agent is housed in the lumen for release by the dispenser over time, abstract) wherein at least one rate-controlling membrane covers at least one or each analogous reservoir (multiple tubes 18 comprise a wall 19 that surround an interior space 20 containing a beneficial agent such as pharmaceutical drugs, spermicide, a contraceptive hormone, etc., wherein wall 19 is a rate controlling wall that allows for the beneficial agent 14 to diffuse through the wall 19, Fig 3, col 3 lines 13-23 and 47-65, col 5 lines 45-54, col 6 lines 32-38, col 7 lines 11-16) providing a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoirs as disclosed by Tjader, et al. in view of Wong to include a rate controlling membrane that covers at least one or each reservoir as taught by Wong in order to provide a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65).
Regarding claim 43, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) and Tjader, et al. further discloses that at least one reservoir that is present or that is an integral part of the support does not contain the active ingredient (one of the cores of the reservoir can be replaced with an inert placebo core, p. [0058-0061]).
Regarding claim 44, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) and Tjader, et al. further discloses that the active medicament is the same in at least two reservoirs or in all reservoirs (reservoir cores can have the same polymer composition which comprises a therapeutic agent in different cores, p. [0058-0061, 0142-0145]).
Regarding claim 45, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) and Tjader, et al. further discloses that the delivery system has an annular, circular, oval or elliptical cross section with the perimeter providing a smooth outer surface without any extensions, projections or edges (frame | has a cross section with a smooth shape such as circular, semi-circular, rectangular, ovular, flat, star-shaped, angular, polygonal, p. [0053]).
Regarding claim 47, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) and Tjader, et al. further discloses that the inert support is made of a first thermoplastic material wherein the elastic modulus of the drug delivery system is substantially defined by the elastic modulus of the inert support (frame 1 having shaft 5, shaft 5 is elongate in shape and provides support to the frame 1, wherein frame 1 can be made of a polyurethane elastomer, Figs la-b, p. [(0016, 0047, 0053], and as such would exhibit an elastic modulus that shapes and represents the elastic modulus of the inert support; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, polypropylene, and polyurethane and therefore the Tjader, et al. fulfills and meets this limitation). 
Tjader, et al. does not, however, disclose that at least one compartment of the inert support is arranged such that the compartment are wider at the base than at the opening.
Wong teaches an analogous drug delivery system (vaginal dispenser comprising a wall surrounding an internal lumen and having a pair of ends with one end placed inside the other end to form a closed dispenser, and a vaginally administrable beneficial agent is housed in the lumen for release by the dispenser over time, abstract) wherein at least one compartment of the inert support is arranged such that the compartment is wider at the base than at the opening (body 11 has a wall 12 which surrounds an internal lumen 13 having a plurality of tubes 18, the body 11 has two ends 16, 17 wherein one of the ends is made smaller than the other end, Figs 2-3, col 3 lines 1-11) providing a way to place the smaller end into the non-enlarged end to form a closed vaginal dispenser (Wong, et al., col 3 lines 8-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the compartments as disclosed by Tjader, et al. in view of Wong to be wider at the base than at the opening as further taught by Wong, et al. in order to provide a way to place the smaller end into the non-enlarged end to form a closed vaginal dispenser (Wong, et al., col 3 lines 8-11).
Regarding claim 48, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 47 above) and Tjader, et al. further discloses wherein the first thermoplastic material is selected from the group consisting of ethylvinylacetate (EVA), thermoplastic polyurethanes (TPUs), polyethylene (PE), polypropylene (PP), polyamide-imide (PAT), polyamide (PA), cross- linked polyethylene (PEX), thermoplastic elastomers (TPE), thermoplastic vulcanizates (TPVs), Polybutylene terephthalate (PBT), polyester, polyethylene terephthalate) (PET) and copolymers made with one or more of the foregoing materials (frame 1 having shaft 5, shaft 5 is elongate in shape and provides support to the frame 1, wherein frame 1 can be made of a thermoplastic polyurethane elastomer, Figs la-b, p. [0016, 0047, 0053)).
Regarding claim 49, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) but does not disclose wherein the at least one reservoir or a rate-controlling membrane provided as a wall segment is made of a second thermoplastic material or a thermosetting polymeric material, wherein the second thermoplastic material is selected from the group consisting of cellulose acetate butyrate, cellulose acetate propionate, cellulose acetate, ethyl cellulose, polyvinyl acetate (PVA), poly(ethylene-co-methyl acrylate), ethylene-vinyl acetate (EVA), poly(methyl methacrylate), thermoplastic vulcanizates (TPVs), thermoplastic polyurethanes (TPUs) and copolymers thereof; and wherein the thermosetting polymeric material is polydimethylsiloxane, a silicone polymer with functional phenyl-, fluoro-, chloro-, or butyl groups, or another pharmaceutical acceptable silicone material.
	Wong, however, teaches an analogous drug delivery system (vaginal dispenser comprising a wall surrounding an internal lumen and having a pair of ends with one end placed inside the other end to form a closed dispenser, and a vaginally administrable beneficial agent is housed in the lumen for release by the dispenser over time, abstract) wherein the at least one reservoir or a rate-controlling membrane provided as a wall segment is made of a second thermoplastic material or a thermosetting polymeric material (rate controlling wall 19 can include polymers, copolymers, thermoplastic polymers, silicone polymers, col 3 lines 66-68, col 4 lines 1-45), wherein the second thermoplastic material is selected from the group consisting of cellulose acetate butyrate, cellulose acetate propionate, cellulose acetate, ethyl cellulose, polyvinyl acetate (PVA), poly(ethylene-co-methyl acrylate), ethylene-vinyl acetate (EVA), poly(methyl methacrylate), thermoplastic vulcanizates (TPVs), thermoplastic polyurethanes (TPUs) and copolymers thereof; and wherein the thermosetting polymeric material is polydimethylsiloxane, a silicone polymer with functional phenyl-, fluoro-, chloro-, or butyl groups, or another pharmaceutical acceptable silicone material (wherein the thermoplastic material can be eythlenevinylacetate, cellulose acetate, polyurethane, polyesters, silicone rubber compositions, silicone polymers, col 3 lines 66-68, col 4 lines 1-45, col 5 lines 49-68 and col 6 lines 1-31) providing a compatible material that allows for diffusion and release of the active agent through the pores of the material while also being free of any adverse effects on the vagina and on the host so as to not break down in the vagina and not absorb the material so there is no deleterious action on the sensitive tissues in the area of placement over a prolonged period of time (Wong, col 3 lines 47-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the reservoir as disclosed by Tjader, et al. in view of Wong to be a second thermoplastic material or a thermosetting polymeric material, wherein the second thermoplastic material is selected from the group consisting of cellulose acetate butyrate, cellulose acetate propionate, cellulose acetate, ethyl cellulose, polyvinyl acetate (PVA), poly(ethylene-co-methyl acrylate), ethylene-vinyl acetate (EVA), poly(methyl methacrylate), thermoplastic vulcanizates (TPVs), thermoplastic polyurethanes (TPUs) and copolymers thereof; and wherein the thermosetting polymeric material is polydimethylsiloxane, a silicone polymer with functional phenyl-, fluoro-, chloro-, or butyl groups, or another pharmaceutical acceptable silicone material as further taught by Wong in order to provide a compatible material that allows for diffusion and release of the active agent through the pores of the material while also being free of any adverse effects on the vagina and on the host so as to not break down in the vagina and not absorb the material so there is no deleterious action on the sensitive tissues in the area of placement over a prolonged period of time (Wong, col 3 lines 47-65).
Regarding claim 50, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) and Tjader, et al. further discloses that the active medicament is an estrogenic steroid, a progestational steroid or another contraceptive agent, or is at least one spermicide, an antimicrobial agent or an anti-viral agent (suitable therapeutically active substances include: contraceptive drugs, selective estrogen receptors, selective progestin receptors, antimicrobials, p. [0174-0176]).  
With respect to claim 51, the claim is rejected under 35 USC 103 as being unpatentable over Tjader, et al. in view of Wong because with respect to the method steps claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that it will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claim 51 is identical to the device recited in claim 36 which is unpatentable over Tjader et al in view of Wong (see rejection of claim 36). Since the prior art device of Tjader et al in view of Wong is the same as the device for carrying out the claimed method, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the prior art device. Specifically, Tjader, et al. discloses the delivery system of claim 36 (see rejection of claim 36) and also discloses a method of manufacturing the delivery system according to claim 36 (intrauterine system manufacturing methods, p. [0156]), which method comprises:
providing an inert support (frame 1 having shaft 5, shaft 5 is elongate in shape and provides support to the frame 1, wherein frame 1 can be made of a polyurethane elastomer, Figs la-b, p. [0016, 0047, 0053]; this is analogous to the instant application’s specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, and polyurethane and therefore Tjader, et al. fulfills and meets this limitation) having a number of wall segments defining at least two compartments along the support (reservoir 2 is connected to the inner surface of frame 1 at the shaft 5, the reservoir is a rod-like structure having two or more cores that are separated from each other by a separation membrane or by an inert placebo core, p. [0058-0061, 0047, 0016]), wherein the elongated inert support has a longitudinal axis (shaft 5 has a longitudinal axis, Fig la, p. [0016,]) and the at least two compartments are arranged longitudinally along and displaced around the longitudinal axis with one of the wall segments positioned between the compartments (the two or more cores of reservoir 2 are displaced around longitudinal axis of shaft 5 with the separation membranes or inert placebo cores positioned between the reservoir cores, p. [0016, 0058-0061]), and placing one reservoir in each compartment without providing an interface between the reservoirs (the reservoir is a rod-like structure having two or more cores that are separated from each other by a separation membrane or by an inert placebo core, there are no additional interfaces between the two or more cores and the separation membranes or inert placebo cores, p. [0058- 0061, 0047, 0016]); wherein each reservoir (2) includes an outer surface (inherent physical characteristic; outer surface is the surface shown in fig 1a) through which the active medicament can diffuse/migrate into surroundings (para [0059]), and wherein the outer surface of each reservoir does not extend beyond the wall segments of the inert support (the perimeter is defined by the wall segments forming frame 1 which interconnect with the ends of shaft 5 as shown in fig 1a; as shown in fig 1a, the outer surface of reservoir 2 does not extend beyond the ends of shaft 5 at the perimeter defined by frame 1 such that it is entirely contained within the triangularly-shaped perimeter).
Regarding claim 52, Tjader, et al. in view of Wong discloses the method substantially as claimed (see rejection of claim 51 above) but does not disclose placing at least one rate controlling membrane on at least one reservoir, wherein each reservoirs or the at least one membrane is formed simultaneously.
	Wong, however, teaches an analogous drug delivery system (vaginal dispenser comprising a wall surrounding an internal lumen and having a pair of ends with one end placed inside the other end to form a closed dispenser, and a vaginally administrable beneficial agent is housed in the lumen for release by the dispenser over time, abstract) wherein Wong further teaches placing at least one rate controlling membrane on at least one analogous reservoir, wherein each analogous reservoir or the at least one membrane is formed simultaneously (multiple tubes 18 comprise a wall 19 that surround an interior space 20 containing a beneficial agent such as pharmaceutical drugs, spermicide, a contraceptive hormone, etc., wherein wall 19 is a rate controlling wall that allows for the beneficial agent 14 to diffuse through the wall 19, Fig 3, col 3 lines 13-23 and 47-65, col 4 lines 46-65, col 5 lines 45-54, col 6 lines 32- 38, col 7 lines 11-16, col 10 lines 36-51) providing a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoirs as disclosed by Tjader, et al. in view of Wong to include placing at least one rate controlling membrane on at least one reservoir, wherein each reservoirs or the at least one membrane is formed simultaneously as further taught by Wong in order to provide a release and diffusion of pharmaceutical drugs at a desired rate so as to provide the correct dosage for the patient while as using a vaginally compatible material so the device does not break down or absorb through long term use (Wong, col 2 lines 52-61, col 3 lines 13-23 and 47-65).
Regarding claim 53, Tjader, et al. in view of Wong discloses the method substantially as claimed (see rejection of claim 51 above) and Tjader, et al. further discloses that the method is carried out by extrusion or injection moulding to obtain the delivery system, with the inert support, reservoirs and the at least one membrane are extruded directly or by sequential extrusion, and further comprising curing or cooling steps after the providing of the support or placing of the reservoirs (a variety of thermoplastic processing techniques may be used including for example extrusion techniques, such as extrusion, co-extrusion, multi-layer extrusion, multi-lumen extrusion, and so on, and molding techniques, such as rotational molding and injection molding including co-injection or sequential injection molding technology, laminar injection molding, where multilayer structures are desired, compression or any other appropriate methods, the frame and the reservoir may be manufactured separately followed by their assembly, simultaneously or sequentially, the frame and reservoirs are cured and then cooled, p. [0156, 0159, 0192, 0202-0203]).
Regarding claim 54, Tjader, et al. in view of Wong discloses an inert support that has a longitudinally axis (frame 1 having shaft 5, shaft 5 is elongate in shape and provides support to the frame 1, wherein frame 1 can be made of a polyurethane elastomer, Figs la-b, p. [0016, 0047, 0053]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, and polyurethane and therefore Tjader, et al. fulfills and meets this limitation), is without an active medicament (shaft 5 does not contain an active ingredient, p. [0026-0036]), and comprises a number of wall segments defining at least two compartments arranged longitudinally along the axis of the support (reservoir 2 is connected to the inner surface of frame 1 at the shaft 5, the reservoir is a rod-like structure having two or more cores that are separated from each other by a separation membrane or by an inert placebo core, p. [0058-0061, 0047,0016]), the compartments displaced around the axis and arranged for accommodating at least two reservoirs with one of the wall segments positioned between the compartments (the two or more cores of reservoir 2 are displaced around longitudinal axis of shaft 5 with the separation membranes or inert placebo cores positioned between the reservoir cores, p. [0016, 0058-0061]), wherein the inert support is made of a material which substantially prevents migration or diffusion of active medicaments from one reservoir into the other reservoir or into the support (shaft 5 is made of polyurethane and separation membranes or inert placebo cores are made from ethylenevinylacetate or polyurethane, so as to remain structurally sound and as such would prevent migration or diffusion of active ingredients from one reservoir core to another, p. [0016, 0047, 0058-0061, 0142-0145]; this is analogous to the instant applications specification which states materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, polypropylene, and polyurethane and therefore Tjader, et al. fulfills and meets this limitation); wherein the compartments of the inert support are arranged for accommodating the at least two reservoirs without providing an interface between the reservoirs, thereby separating the reservoirs chemically and physically (the reservoir is a rod-like structure having two or more cores that are separated from each other by a separation membrane or by an inert placebo core, there are no additional interfaces between the two or more cores and the separation membranes or inert placebo cores, p. [0058-0061, 0047, 0016]); wherein the outer surface of each reservoir does not extend beyond a perimeter formed about ends of the wall segments of the inert support (the perimeter is defined by the wall segments forming frame 1 which interconnect with the ends of shaft 5 as shown in fig 1a; as shown in fig 1a, the outer surface of reservoir 2 does not extend beyond the ends of shaft 5 at the perimeter defined by frame 1 such that it is entirely contained within the triangularly-shaped perimeter); and wherein the inert support is made of a material having a lower permeability to the active ingredient than the material of the at least two reservoirs (the shaft 5 of frame 1 is polyurethane which would prevent the therapeutic agent from diffusing through the shaft thus having a lower permeability to the therapeutic agent than the reservoir cores which could be made of a biodegradable material allowing for the diffusion of the therapeutic agent into the surroundings when in use, p. [0047, 0058-0061, 0142-0145, 0173, 0177]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, polypropylene, and polyurethane and therefore Tjader, et al. fulfills and meets this limitation).
Tjader does not, however, explicitly disclose that the compartments of the inert support have a shape complementary to the reservoir and vice versa. Tjader does, however, teach that the reservoir is a rod-like elongated element having for example circular, round, oval, flat, elliptical, rectangular, angular, polygonal or star-shaped cross section para [0060] whereas the frame has a triangular shape with rounded corners (para [0016]) where “the cross section of the frame can have almost any smooth shape, and can be for example circular, semi-circular, rectangular, oval, flat, elliptical, star-shaped, angular, polygonal and the like” (para [0053]). Thus, Tjader teaches that circular, rectangular, oval, flat, elliptical, star-shaped, angular, polygonal cross-sectional shapes are possible for both the frame and reservoir, thus providing the capability for both elements to have complementary shapes if desired (i.e. a star-shaped cross section on the frame would be complementary with a polygon shaped reservoir that is, for example, triangular, since the triangular reservoir would fit between points of the star shape). It would have been an obvious matter of design choice for one having ordinary skill in the art, before the effective filing date of the invention, to have formed the inert support and reservoir so that the compartments of the inert support have a shape complementary to the reservoir and vice versa, since Tjader teaches that complementary shapes are possible options for forming the inert support and reservoir and, furthermore, because applicant has not disclosed that the complementary shape of these elements solves any stated problem or is anything more than one of numerous shapes or configurations that a person having ordinary skill in the art would find obvious for the purpose of providing a reservoir and inert support on a drug delivery system.
Tjader also does not explicitly disclose the lower permeability being obtained by varying a degree of cross linking, by using block copolymers and/or by varying relative amounts of different blocks materials in the respective materials. This limitation, however, is being treated as a product by process limitation; that is, that the inert support is made less permeable to the active medicament than the material of the reservoirs by varying a degree of cross linking, by using block copolymers and/or by varying relative amounts of different blocks materials in the respective materials. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Tjader is silent as to the process used to lower permeability, it appears that the product in Tjader would be the same or similar to the claimed product; especially since both applicant's product and the prior art product are made from polyurethane as discussed above.
 Tjader also does not explicitly disclose that the inert support and wall segments constitute a single coherent unit.
Wong, however, teaches an analogous drug delivery system (vaginal dispenser comprising a wall surrounding an internal lumen and having a pair of ends with one end placed inside the other end to form a closed dispenser, and a vaginally administrable beneficial agent is housed in the lumen for release by the dispenser over time, abstract) which comprises a wall 12 that surrounds an internal lumen 13 comprising a pair of ends (end 16 and end 17) that are joined into a single, integral shaped tubular vaginal dispenser 10 (col 3 lines 3-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inert support and wall segments of Tjader, et al.  as a single coherent unit like the wall and lumen forming the dispenser 10 of Wong, et al. in order to simplify the configuration of the device and, furthermore, because forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  
Regarding claim 55, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) and Tjader, et al. further discloses being in the form of an implant, an intrauterine device or a vaginal ring (device is an intrauterine device, title, abstract, p. [0025]), wherein the drug delivery system is inert (frame 1 is made from polyurethane, p. [0047]; this is analogous to the instant applications specification which defines “inert” as non-reactive, i.e., the material of the support does not degrade or react with either the active ingredients or the materials of the reservoirs or other elements of the drug delivery system or device, the application and claims additionally state materials that are acceptable for the inert support which include polyethylene, ethylvinylacetate, polypropylene, and polyurethane and therefore Tjader, et al. fulfills and meets this limitation).

Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tjader, et al. (US 2012/0272969) in view of Wong (US 4961931) and further in view of Lee et al (US 2012/0089122 A1).
Regarding claim 42, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 41 above) but does not disclose at least one first reservoir covered by a first rate-controlling membrane and at least one second reservoir covered by second rate- controlling membrane, wherein the first and second membranes have a different permeability or thickness.
Lee, et al. teaches an analogous drug delivery system (time-selective bioresorbable or collapsible drug delivery systems and method, title) wherein at least one first reservoir covered by a first rate-controlling membrane and at least one second reservoir covered by second rate-controlling membrane, wherein the first and second membranes have different a permeability or thickness (two different reservoirs may have different configurations such as different materials, different permeability, different timing membranes or combinations thereof, coatings or sheaths may be provided along different drug reservoirs having the same or different drug formulations, p. [0114, 0117-0118, 0120]) providing sheaths/coatings control or reduce the release rate of the drug, such that one reservoir having first rate-controlling membrane has a different permeability than a second rate-controlling membrane on a second reservoir (Lee, et al., p. (0114, 0117-0118, 0120]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoirs as disclosed by Tjader, et al. as modified by Wong to include at least one first reservoir covered by a first rate-controlling membrane and at least one second reservoir covered by second rate-controlling membrane, wherein the first and second membranes have a different permeability or thickness as taught by Lee, et al. in order to provide sheaths/coatings that control or reduce the release rate of the drug, such that one reservoir having first rate-controlling membrane has a different permeability than a second rate-controlling membrane on a second reservoir, (Lee, et al., p. (0114, 0117-0118, 0120)).
Regarding claim 46, Tjader, et al. in view of Wong discloses the invention substantially as claimed (see rejection of claim 36 above) but does not disclose that the inert support comprises either (a) at least one first retention means for securing at least one reservoir in a compartment or on a side surface of a wall segment that faces the reservoir, (b) at least one second retention means in the form of a projection placed on an end-surface of one of the wall segments to close the reservoir or to be placed upon a rate controlling membrane that is mounted upon the reservoir.
Lee, et al. teaches an analogous drug delivery system (time-selective bioresorbable or collapsible drug delivery systems and method, title) wherein the inert support comprises either (a) at least one first retention means for securing at least one reservoir in a compartment or on a side surface of a wall segment that faces the reservoir, (b) at least one second retention means in the form of a projection placed on an end-surface of one of the wall segments to close the reservoir or to be placed upon a rate controlling membrane that is mounted upon the reservoir (tube 122 of drug reservoir portion 102 may have a cylindrical sealing structure 120 that is suited to close or plug the tube end and retain the drugs inside, Fig 2, p. [0113-0116]) providing the ability to close or plug the tube end and retain the drugs inside (Lee, et al. p. [(0113-0116)]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified inert support as disclosed by Tjader, et al. in view of Wong to include either (a) at least one first retention means for securing at least one reservoir in a compartment or on a side surface of a wall segment that faces the reservoir, (b) at least one second retention means in the form of a projection placed on an end-surface of one of the wall segments to close the reservoir or to be placed upon a rate controlling membrane that is mounted upon the reservoir as taught by Lee, et al. in order to provide the ability to close or plug the tube end and retain the drugs inside (Lee, et al. p. [(0113-0116]). 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 8/26/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome most of the objections which, accordingly, have been withdrawn. Objections which have not been addressed have been maintained and new objections have been given as necessitated by Applicant’s amendments to the claims (see above).
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 7-9 of the Response have been noted but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Citation of Pertinent Prior Art
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: US 3809076; US 4292965.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786